EXHIBIT 10.72


SECOND AMENDMENT TO THE
USEC INC. EXECUTIVE SEVERANCE PLAN


 
WHEREAS, the USEC Inc. Executive Severance Plan (the “Plan”) was adopted
effective as of July 31, 2008; and
 
WHEREAS, an amendment to the Plan is desired in order to make certain changes to
the restrictions in the Plan to clarify the timing of payment and to state
certain rules of construction;
 
NOW THEREFORE, the Plan is amended as follows:
 
1.           Section 3.4 of the Plan is amended and restated to read as follows:
 
“3.4           Payment.  Subject to Section 3.5 below, the Participant’s
Prorated Performance Bonus, if any, shall be payable in a lump sum after the end
of the performance period at such time as bonuses under the Annual Incentive
Program are paid to other executives of the Company but in any event no later
than March 15th of the following calendar year.  Subject to Section 3.5 below,
all other Severance Pay shall be payable in a lump sum as soon as practicable
after the Eligible Separation from Service, but in any event no later than March
15th of the calendar year after the year in which the Eligible Separation from
Service occurs.  Notwithstanding the preceding sentences, in the event Severance
Pay or any other payment or distribution of a benefit under this Plan is
deferred compensation subject to additional taxes or penalties under Section
409A of the Code if paid on or commencing on the date specified in this Plan,
because the Participant is a Specified Employee within the meaning of the
Section 409A regulations, such payment or distribution shall not be made or
commence prior to the earliest date on which Section 409A permits such payment
or commencement without additional taxes or penalties under Section 409A.  In
the event payment is deferred under the preceding sentence, any amount that
would have been paid prior to the deferred payment date but for Section 409A
shall be paid in a single lump sum on such earliest payment date, without
interest.”
 
2.           A new Section 6.11 is added to the Plan to read as follows:
 
“6.11           Interpretation and Construction.  This Plan is intended to be
written, and shall be construed and operated in a manner that complies with
Section 409A, such that no amounts payable hereunder shall become subject to
income inclusion, additional taxes or interest under Section 409A of the Code
(collectively “409A Penalties”).  In no event shall the Company be required to
provide any Participant a tax gross-up payment with respect to, or to pay, any
409A Penalties.
 
3.           Except as set forth herein, the Plan shall remain in full force and
effect.
 
Executed as of this 1st day of November, 2010
 
USEC Inc.
 




By:           /s/ W. Lance
Wright                                                                
W. Lance Wright
Title:       Senior Vice President, Human Resources and
Administration

--
 
 

--------------------------------------------------------------------------------

 
